Citation Nr: 1233331	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 2008 for the award of a 10 percent rating for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to January 1978, during the Vietnam Era.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in February 2009.

The Veteran was afforded a videoconference hearing with the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 20, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he was withdrawing from appeal the issue of entitlement to an effective date earlier than April 4, 2008 for the award of a 10 percent rating for peripheral neuropathy of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal the issue of entitlement to an effective date earlier than April 4, 2008 for the award of a 10 percent rating for peripheral neuropathy of the bilateral lower extremities by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On March 20, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that he was withdrawing from appeal the issue of entitlement to an effective date earlier than April 4, 2008 for the award of a 10 percent rating for peripheral neuropathy of the bilateral lower extremities.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to an effective date earlier than April 4, 2008 for the award of a 10 percent rating for peripheral neuropathy of the bilateral lower extremities is dismissed.


REMAND

The record is inadequate and the need for a more contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327.  Here, the most recent VA compensation examination of the impact of his service-connected disabilities on his employability was in February 2009.  Although this VA examination addressed whether the Veteran was qualified for a physically active job, it was inadequate as it did not address whether the Veteran is unemployable in general based upon his combined service-connected disabilities.  Further, the Veteran was assigned a higher rating of 70 percent for posttraumatic stress disorder (PTSD) in a March 2012 rating decision.  In light of the increased evaluation assigned for the PTSD and the consideration of the combined effects of all service-connected disabilities as a whole on employability, a remand is necessary to schedule the Veteran for another general medical examination for employability purposes and to readjudicate the Veteran's TDIU claim based upon the newly assigned ratings.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant records of the Veteran's treatment within the Central Texas VA Health Care system since August 5, 2009.

2.  After completion of the above, afford the Veteran a VA general medical examination to determine whether his service-connected disabilities render him unemployable.  In making this determination the examiner must explicitly limit his/her inquiry to the effect that the Veteran's service-connected disabilities have on his employability and must not consider the effect of nonservice-connected disabilities.  Also, the examiner must ensure that he or she considers all of the Veteran's service-connected disabilities in making the above determination.  The Veteran's claims folder should be made available to the examiner.  Any necessary testing should be performed. A specific explanation for the opinion given should be provided.

3.  After undertaking any additional development deemed necessary, readjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


